DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-29 are pending in the application.  
Amendments to claims 1, 7, 20, 27-28, and new claim 29, filed on 6/9/2021, have been entered in the above-identified application.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 29 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
With regard to claim 1, although page 9 lines 24-30 of applicant’s specification discloses that the electronics area of the heat spreading cloth can include an area having a high density or concentration of polymeric fibers (e.g. higher than in other areas of the cloth), the specification does not appear to provide support for the electronics area including first and second regions as claimed (i.e. the specification does not appear to provide support for the second region being in the electronics area).  
With regard to claim 21, the specification does not appear to provide support for the limitation “the second set of fibers having a second degree of molecular alignment greater than the first degree.”  In this regard, the examiner notes the specification discloses that, “In one example of a heat spreading cloth, the plurality of polymeric fibers includes aligned polymeric fibers having a high degree of molecular alignment to provide the aligned polymeric fibers with a thermal conductivity if at least 10 times the thermal conductivity of the unaligned polymeric fibers.”   However, it is unclear from the specification if the heat spreading cloth may comprise unaligned fibers, and the specification does not disclose how/where unaligned fibers would be incorporated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “a base including a heat transfer substrate coupled to the first region, a least a portion of the heat spreading cloth to form an envelope over the electronic device.”  It is unclear whether the base is coupled to first region or to at least a portion of the heat spreading cloth.  It is also unclear what forms an envelope over the electronic device.  For the purpose of examination, the limitation is interpreted as being met by a base coupled to the first region and/or at least a portion of the heat spreading cloth, and by the heat spreading cloth forming an envelope over the electronic device.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-4, 6-9, 11, 13-16, 18-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Kreutzwiesner (US 2017/0142830 A1).

Regarding claims 1-3, 11, 13 and 26-27, Smith et al. (“Smith”) teaches fabrics with high thermal conductivity coatings, wherein the fabrics may be surface coated when they are individual fibers or strands, bundles of strands (aligned fibers and a first region having a first concentration of polymeric fibers as claimed), formed fabric or combinations thereof (a second concentration of polymeric fibers as claimed (Abstract).  For instance, Smith teaches, in an embodiment, wherein a fibrous matrix is woven into the fabric (see claims 1 and 5) (aligned fibers and/or a second concentration of polymeric fibers as claimed).  Smith teaches that the 

With regard to the claimed limitation of “a plurality of attached polymeric fibers, said polymeric fibers being thermally conductive and electrically insulative,” Smith teaches that a particular type of fibrous matrix used with the invention is glass, and that other types of fibers include poly-imides (Kevlar™), poly-amides (nylon), poly-ethylene terephthalate (Dacron™), other polymeric microfibers, polypropylene polymers, and olefin polymers ([0022]).  Smith teaches that Diamond-Like Carbon Coatings (DLC) have high hardness, low friction, chemical inertness, and can combine high electrical resistivity (-1013 Ohm cm) for electrical insulation with high thermal conductivity (>1000 W/mK) ([0033]).  Smith teaches that, in one embodiment, the fabric with the coating has a thermal conductivity of 50-500 W/mK ([0035]-[0036]).  Thus, it is the position of the Office that Smith teaches polymeric fibers being thermally conductive and electrically insulative as claimed.  

With regard to the claimed limitation a base coupled to a first region and/or at least a portion of the heat spreading cloth to form an envelope over the electronic device.  

With regard to the claimed limitation “an electronics area thermally couplable to an electronic device to spread heat from the electronic device,” Smith teaches that the fibrous matrices are used in a variety of industries, such as backing for printed circuit boards or as a high tensile strength layer in insulating tapes, or in industries that need to increase heat transference ([0019] and [0043]).  Smith also teaches a DLC coating that combines high electrical resistivity and electrical insulation with high thermal conductivity ([0035-[0036]).  Thus, the examiner notes that the fabrics would comprise an electronics area capable of being 
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the high thermal conductivity of the DLC coating on the fibers would provide an area that is capable of being thermally coupled to an electronic device and capable of spreading heat from the electronic device, as heat transfer would occur at a high rate in a material of high thermal conductivity ([0035-[0036]). 

Smith does not explicitly disclose a base including a heat transfer substrate coupled to the first region and/or at least a portion of the heat spreading cloth to form an envelope over the electronic device.

However, Kreutzwiesner teaches an at least partially electrically insulating carrier structure, which comprises a resin matrix and reinforcement structures in the resin matrix, wherein the reinforcement structures are provided at least partially with a thermal conductivity increasing coating, and an electrically conducting structure at and/or in the carrier structure (Abstract).  Kreutzwiesner teaches that the carrier structure may be formed of plural layers arranged one over the other (a base including a heat transfer substrate coupled to a first region and/or at least a portion of a heat spreading cloth as claimed) ([0017] and [0038]).  Kreutzwiesner also teaches that the device may comprise an electronic component, which is embedded in the carrier structure ([0037]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Smith with a plurality of layers arranged one over the other, and with an electronic component which is embedded in the carrier structure, in order to obtain devices such as printed circuit boards that are carriers for electronic components, as taught by Kreutzwiesner (Abstract, [0017] and [0037]-[0039]).

Regarding claim 4, Smith teaches that Diamond-Like Carbon Coatings (DLC) have high hardness, low friction, chemical inertness, and can combine high electrical resistivity (-1013 Ohm cm) for electrical insulation with high thermal conductivity (>1000 W/mK). Smith teaches that, in one embodiment, the fabric with the coating has a thermal conductivity of 50-500 W/mK ([0035]-[0036]).  Thus, it is the position of the Office that Smith teaches the claimed limitation.  
In the alternative, the examiner notes that Smith teaches the same types of polymer disclosed by applicant (e.g., poly-amides such as nylon and polypropylene polymers), as well as bundles of fibers and a woven fabric (aligned fibers).  Smith also teaches an example of a coating (a DLC coating) that combines high electrical resistivity and electrical insulation with high thermal conductivity ([0035-[0036]).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials and structure as those claimed, and as the properties cannot be separated from the materials.

Regarding claims 6 and 16, Smith teaches, in an embodiment, wherein a fibrous matrix is woven into the fabric (see claims 1 and 5).  The examiner notes that, similarly as applied above to claim 1, this embodiment includes a diamond like coating (DLC) and a fibrous matrix of the same polymers noted above. 

Regarding claims 7-8 and 14-15, Smith teaches that some fabrics may be a combination of more than one type of material ([0022]).  Smith also teaches wherein said fibrous matrix is at least one of poly-imides, poly-amides, poly-ethylene terephthalate, polymeric microfibers, propylene polymers, and olefin polymers (claim 5).

Regarding claims 9 and 18-19, Smith teaches in all types of applications, gaps “10” in the DLC (diamond like coating), as well as other types of HTC coatings, can be anticipated 

In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have applied the diamond like coatings (DLC) at 100% coverage or slightly less than 100% coverage of the fibrous matrix (wherein the fibrous matrix may be individual fibers or strands, bundles of strands, formed fabric or combinations therefore), in order to obtain fabrics with an overall thermal conductivity of 200-500 W/mK, as desired by Smith (see Abstract, [0030] and [0035]-[0036]).

Regarding claims 20-23 and 25, Smith remains similarly as applied to claims 1, 4 7 and 9, teaching wherein a fibrous matrix is woven into the fabric (attaching and/or forming) (see claims 1 and 5).  With regard to the claimed limitation of a garment, the examiner notes that Smith in view of Kreutzwiesner teaches fabrics that function (or would be capable of functioning) as garments.





Claims 5, 10 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Kreutzwiesner (US 2017/0142830 A1), as applied to claims 1 and 20 above, further in view of Kurumatani et al. (US 2004/0033746 A1).

Regarding claim 5, Smith in view of Kreutzwiesner remains as applied above.

Smith in view of Kreutzwiesner does not explicitly disclose wherein the polymeric fibers have a linear mass density of from 10 denier to 6000 denier.

However, Kurumatani teaches an electrically insulating non-woven fabric wherein meta-aramid fiber chops are selected as the second binder, the fiber diameter thereof may be desirably 23 denier or less (Abstract and [0036]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers in the insulating material of Smith in view of Kreutzwiesner with a fiber diameter of 23 denier or less in order to provide binder fibers that result in good distribution in an electrically insulating non-woven fabric as taught by Kurumatani (Abstract and [0036]).

Regarding claim 10 and 24, Kurumatani teaches binder fibers (Abstract and [0036]).



Claims 6, 16, 21, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Kreutzwiesner (US 2017/0142830 A1), as applied to claims 1 and 20 above, further in view of Lecostaouec et al. (US 2014/0150922 A1).

Regarding claims 6, 16, 21 and 25, Smith in view of Kreutzwiesner remains as applied above.

Smith in view of Kreutzwiesner does not explicitly disclose a radial weave.

However, Lecostaouec teaches a spiral textile, prepared with various weave patterns, having a uniform radial fiber content and/or a higher radial fiber content along the outside perimeter of the textile (Abstract, [0001], [0072]-[0073] and the Figures).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Smith in view of Kreutzwiesner with a spiral textile weave pattern in order to obtain a configuration that may provide increased heat removal in the final composite where the heat removal is desirable, as suggested by Lecostaouec (Abstract, [0001] [0070]-[0073] and the Figures).  

Regarding claims 28-29, Smith remains as applied above, teaching individual fibers or strands, bundles of strands, and also teaching microfibers (molecular alignment as claimed) (Abstract and [0022]).  Kreutzwiesner teaches wherein the spatial density of reinforcement fibers of a first portion may be lower than the spatial density of the reinforcement fibers of a second portion (first and second sets of fibers and different weaves as claimed) ([0069]; also see [0050]).  Lecostaouec teaches a spiral textile, prepared with various weave patterns, having a uniform radial fiber content and/or a higher radial fiber content along the outside perimeter of the textile (also different weaves as claimed, including a radial weave as claimed) (Abstract, [0001], [0072]-[0073], [0118] and the Figures).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Kreutzwiesner (US 2017/0142830 A1), as applied to claim 1 above, further in view of Klein (US 2014/0198463 A1).

Regarding claim 12, Smith in view of Kreutzwiesner remains as applied above.

Smith in view of Kreutzwiesner does not explicitly disclose wherein the polymeric fibers have a dielectric strength of at least 10 kV/cm.

However, Klein teaches a printed circuit that comprises insulating layers made of electrically insulating material, wherein the insulating material exhibits a high dielectric strength, typically greater than 3 MV/m and, preferably, greater than 10 MV/m (100 kV/cm as calculated by the examiner).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have m---odified the fibers in the insulating material of Smith in view of Kreutzwiesner with a dielectric strength greater than 3 MV/m and, preferably, greater than 10 MV/m (100 kV/cm) in order to provide a typical dielectric strength for an insulating layer in a printed circuit as taught by Klein ([0005]).


Claims 13, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Kreutzwiesner (US 2017/0142830 A1), as applied to claims 1 and 20 above, further in view of Remizov et al. (US 2010/0059251 A1).

Regarding claims 13, 17 and 26, Smith in view of Kreutzwiesner remains as applied above.

Smith in view of Kreutzwiesner may not explicitly disclose wherein the electronics area is marked for placement of an electronic device or wherein the electronics area is an area of the heat spreading cloth including a polymeric material suitable for attachment of the electronic device thereto via sintering.

However, Remizov teaches a method of manufacturing a printed circuit board by providing a base substrate in which in which a thermoplastic resin layer is formed; forming a circuit pattern on the thermoplastic resin layer by discharging a conductive ink by an inkjet method; curing the circuit pattern through the heating at a temperature that is lower than a melting point of the thermoplastic resin layer; sintering the circuit pattern through the heating.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the substrate of Smith in view of Kreutzwiesner with a sintered thermoplastic in order to obtain a printed circuit board in which a fine circuit pattern can be formed and the adhesive force between the circuit pattern and the base substrate can be improved, as taught by Remizov (Abstract).  




Response to Arguments

Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
Applicant contends that the specification provides support for the electronics area including a second region having a second concentration of polymeric fibers, as set forth in claim 1, because the specification discloses that an electronics area 120 of the heat spreading cloth 110a can include an area having a high density or concentration of polymeric fibers 110 (e.g. higher than in other areas of the cloth, for example by increased thickness, density, weave tightness, etc.)." Specification, p. 9, lines 26-29.
Regarding this contention, the examiner notes applicant’s specification discloses that “an electronics area 120 of the heat spreading cloth 110a can include an area having a high density 110 (e.g. higher than in other areas of the cloth, for example by increased thickness, density, weave tightness, etc.).”  Thus, in the examiner’s view the specification does not provide support for the electronics area itself including a first region having a first concentration of polymeric fibers and a second region having a second concentration of polymeric fibers, the second concentration less than the first concentration.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization w--here this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789